Citation Nr: 9927916	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $18,518, to 
include the issue of whether the overpayment was properly 
created and assessed against the claimant.


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1974.  A certificate of death reflects that he died on May 
[redacted], 1983.  The claimant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
in a manner that warrants some explanation.  In February 
1984, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey granted death pension benefits to 
the claimant.  In April 1993, the RO sent the claimant a 
notice of proposed termination of her pension, explaining 
that VA records reflected that her income received for 
certain periods was in excess of that which she had reported, 
and that an overpayment of death pension had resulted.  In 
July 1993, the RO terminated her payments of death pension, 
noting that she had not responded to the notice of proposed 
termination.  In June 1994, the claimant submitted a 
statement in which she requested a waiver of the overpayment, 
based on financial hardship.  (A December 1997 memorandum 
from the Committee on Waivers and Compromises reflects that 
the Committee considered the June 1994 statement to be a 
notice of disagreement with the July 1993 termination.)  In 
August 1994, the Committee on Waivers and Compromises denied 
her request for waiver of overpayment, on the basis that she 
had committed misrepresentation, and noted that it was 
therefore unnecessary to address the question of hardship.  
In February 1997, she submitted a statement, in which she 
again claimed hardship and further said that she had "no 
intentions of [de]frauding anyone."  In December 1997, the 
RO issued a statement of the case (SOC) on the issue of the 
denial of the request for waiver of overpayment.  The SOC 
addressed the question of misrepresentation.  Later that 
month, the claimant filed a VA Form 9 ("Appeal to the Board 
of Veterans' Appeals"), asserting hardship.  

Because the claimant has raised not only the question of the 
waiver of overpayment, but also the question of whether fraud 
was involved in the creation of the overpayment, the Board 
has characterized the issue presented as including the 
question of whether the overpayment was properly created and 
assessed against the claimant.  

REMAND

In the claimant's December 1997 VA Form 9, she requested the 
opportunity to appear at a hearing before a traveling Member 
of the Board, sitting at the RO (Travel Board hearing).  
However, she has not been afforded such a hearing, to which 
she is entitled.  See  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the claimant for 
Travel Board hearing at the earliest 
available opportunity.  Unless the 
claimant indicates that she no longer 
desires such a hearing (preferably, in a 
signed writing, to be associated with 
the claims file), the hearing should be 
held and the claims file thereafter 
returned to the Board in accordance with 
current appellate procedures.   

The purpose of this REMAND is to ensure due process to the 
claimant, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
claimant need take no action until otherwise notified, but 
she may furnish additional evidence within the appropriate 
time frame.  See Kutscherousky v. West, No. 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


